      2:18-cv-01633-RMG       Date Filed 01/03/19     Entry Number 36      Page 1 of 1




                                                                             RECEIVED USOC
D. GEORGE SWEIGERT, C/O                                                  CLERk.CHARLESTON.sc
P.O. BOX 152
                                                                         2819 JAN -3 4ff 9: 86
MESA, AZ 85211


                                     U.S. District Court
                          District of South Carolina (Charleston)


 D George Sweigert

 Plaintiff
                                                CASE#: 2:18-cv-01633-RMG
 v.

 Jason Goodman

 Defendant


              CHANGE OF ADDRESS AND CERTIFICATE OF SERVICE


THE COURT SHALL TAKE NOTICE THAT THE PLAINTIFF HAS CHANGED HIS
ADDRESS TO P.O. BOX 152, MESA, AZ. $ 2. ~ /  8
I hereby attest that a true copy of this pleading has been sent to the following addressees on
the 21 st day of December, 2018.


                            Jason Goodman
                            252 7th Avenue #6S
                            New York, NY 10001

                            Clerk of the Court
                            U.S. District Court
                            J. Waties Waring Judicial Center
                            83 Meeting Street
                            Charleston, South Carolina 29401


                                                        --~--=----_.....~.....k-------·'
                                                                                 SWEIGERT
